UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6220


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW CHARLES JACKSON, a/k/a William Benbow, a/k/a Ricky Antonio
Bady, Sway,

                    Defendant - Appellant



                                      No. 17-6221


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW CHARLES JACKSON, a/k/a William Benbow, a/k/a Ricky Antonio
Bady, a/k/a Sway,

                    Defendant - Appellant.



Appeals from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:00-cr-00046-JPB-RWT-1; 3:00-
cr-00006-JPB-RWT-1)
Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Charles Jackson, Appellant Pro Se. Paul Thomas Camilletti, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Andrew Charles Jackson appeals the district court’s

orders denying his motions to reduce sentence, 18 U.S.C. § 3582(c) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Jackson, Nos. 3:00-cr-00046-JPB-RWT-1;

3:00-cr-00006-JPB-RWT-1 (N.D.W. Va. Feb. 9, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            3